698 F.2d 966
217 U.S.P.Q. 406, 1983 Copr.L.Dec. P 25,498
Sonya JASON, Plaintiff-Appellant,v.Jane FONDA, et al., Defendants-Appellees.
No. 81-5973.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Oct. 6, 1982.Decided Dec. 1, 1982.

Sonya Jason, in pro. per.
Ronald S. Rosen, Los Angeles, Cal., for defendants-appellees.
On Appeal from the United States District Court for the Central District of California.
Before ANDERSON, PREGERSON, and NELSON, Circuit Judges.
J. BLAINE ANDERSON, Circuit Judge:


1
Sonya Jason brought an action against Jane Fonda and eight other defendants for copyright infringement, unfair competition, misappropriation, and breach of implied contract.  Mrs. Jason's primary allegation was that the defendants' motion picture, Coming Home, infringed on the copyright in her novel, Concomitant Soldier--Woman and War.    The district court granted the defendants' motion for summary judgment and dismissed the other claims.  We affirm.


2
Our review of the facts and issues leads us to concur in the well-reasoned decision of Judge Kelleher filed September 21, 1981.  526 F. Supp. 774 (C.D.Cal.1982).  We therefore incorporate his memorandum of decision by reference.  Judge Kelleher aptly points out:


3
(1) Mrs. Jason presented evidence showing no more than a "bare possibility" the defendants had access to her work.  Such a showing is insufficient to create a genuine issue of material fact.   See British Airways Board v. Boeing Company, 585 F.2d 946, 952 (9th Cir.1978), cert. denied, 440 U.S. 981 [99 S. Ct. 1790, 60 L. Ed. 2d 241] (1979);


4
(2) Even assuming access, there was no substantial similarity between the two works under the standards announced by this court in Sid & Marty Krofft Television Productions, Inc. v. McDonald's Corp., 562 F.2d 1157 (9th Cir.1977);  and


5
(3) It is proper to dismiss pendent state claims when the federal claim is dismissed prior to trial.   Wham-O Mfg. Co. v. Paradise Manufacturing Co., 327 F.2d 748, 753 (9th Cir.1964);  see also, Wren v. Sletten Construction Co., 654 F.2d 529, 536 (9th Cir.1981).


6
Additionally, Judge Kelleher did not abuse his discretion in handling discovery nor in denying Mrs. Jason's motion for reconsideration.


7
The appellees' request for sanctions and attorney's fees is denied.  Single costs are allowed.


8
The judgment of the district court is AFFIRMED.